Case 2:18-cv-11543-WHW-CLW Document 9 Filed 10/09/18 Page 1 of 4 PageID: 43
 Case 2:18-cv41543-WHW-CLW Document 8-1 RIed 09/28/18 Page 1 of 4 PagelD: 39




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

   ELI LILLY AND COMPANY and ICOS                            )
   CORPORATION,                                              )
                                                             )    CIVIL ACTION NO.
                          Plaintiffs,  )                          2:18-cv-l 1543 (WHW) (CLW)
                                       )
             v.                        )
                                       )
   TORRENT PHARMACEUTICALS LIMITED and )
   TORRENT PHARMA INC.                 )
                                       )
                 Defendants.           )


                                        CONSENT JUDGMENT

                  Eli Lilly and Company and ICOS Corporation (collectively “Plaintiffs”) and

   Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc. (collectively “Defendant”), the parties

   in the above-captioned action, have agreed to terms and conditions representing a negotiated

   settlement of this action and have set forth those terms and conditions in a Binding Term

   Sheet and will execute a final settlement agreement (collectively the “Settlement

   Agreement”). Now the parties, by their respective undersigned attorneys, hereby stipulate and

   consent to entry ofjudgmen.d an injunc           in      is ction as follows:

                  IT IS this    /       day of               t     ,2018:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.      This District Court has jurisdiction over the subject matter of the above

   action and has personal jurisdiction over the parties.

                  2.      As used in this Consent Judgment, (i) the term “Defendant’s ANDA

   Product” shall mean a drug product sold, offered for sale or distributed pursuant to
Case 2:18-cv-11543-WHW-CLW Document 9 Filed 10/09/18 Page 2 of 4 PageID: 44
 Case 2:18-cv-11543-WHW-CLW Document 8-1 RIed 09/28/18 Page 2 of 4 PagelD: 40



    Defendant’s Abbreviated New Drug Application No. 211839 (and defined in greater detail in

    the Settlement Agreement); and (ii) the term “Affiliate” shall mean any entity or person that,

    directly or indirectly through one or more intermediaries, controls, is controlled by, or is

    under common control with Defendant; for purposes of this definition, “control” means (a)

    ownership, directly or through one or more intermediaries, of(1) more than fifty percent

    (50%) of the shares of stock entitled to vote for the election of directors, in the case of a

    corporation, or (2) more than fifty percent (50%) of the equity interests in the case of any

    other type of legal entity or status as a general partner in any partnership, or (b) any other

    arrangement whereby an entity or person has the right to elect a majority of the Board of

   Directors or equivalent governing body of a corporation or other entity or the right to direct

   the management and policies of a corp oration or other entity.

                   3.      Unless otherwise specifically authorized or not precluded pursuant to

   the Settlement Agreement or under 35 U.S.C. § 27l(e)(1), Defendant, including any of its

   Affiliates, successors and assigns, is enjoined from infringing U.S. Patent No. 6,943,166 (“the

    ‘166 patent”), on its own part or through any Affiliate, by commercially making, having

   made, using, selling, offering to sell, importing or distributing of the Defendant’s ANDA

   Product.

                   4.      Compliance with this Consent Judgment may be enforced by Lilly and

   its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                   5.      This District Court retains jurisdiction to enforce or supervise

   performance under this Consent Judgment and the Settlement Agreement.




                                                    2
Case 2:18-cv-11543-WHW-CLW Document 9 Filed 10/09/18 Page 3 of 4 PageID: 45
 Case 2:18-cv41543-WHW-CLW Document 84 Piled 09/28/18 Page 3 of 4 PagelD: 41



                   6.     All claims and demands in this action are hereby dismissed with

    prejudice and without costs, disbursements or




                                                                                       Walls
                                                                                      Judge


    The parties consent to the form and entry of this Order.


   MCCARTER & ENGLISH LLP                               HILL WALLACK LLP


   By: s/John E. Flaherty                               By: s/Christina Saveriano
   John E. Flaherty                                     Eric I. Abraham
   Ravin R. Patel                                       Christina L. Saveriano
   McCARTER & ENGLISH, LLP                              HILL WALLACK, LLP
   Four Gateway Center                                  21 Roszel Road
   100 Mulberry Street                                  Princeton, New Jersey 08543
   Newark, New Jersey 07102                             Phone: (609) 734-6395
   Phone: (973) 622-4444                                fax: (609) 452-1888

   Of Counsel:                                          Of Counsel:

   Mark J. feldstein                                    Rachel K. Hunnicutt
   John M. Williamson                                   A. Neal Seth
   Krista Bianco                                        WILEY REIN LLP
   Danielle A. Duszczyszyn                              1776 K Street NW
   Yieyie Yang                                          Washington, DC 20006
   Emily R. Gabranski                                   Phone: (202) 719-7570
   FINNEGAN, HENDERSON, FARABOW,                        Fax:(856)486-4875
    GARRETT & DUNNER, LLP
   901 New York Avenue, N.W.                            A ttorneys for Torrent Pharmaceuticals
   Washington, D.C. 2000 1-4413                         Limited and Torrent Pharma Inc..
   Phone: (202) 408-4000
   Fax: (202) 408-4400




                                                    3
Case 2:18-cv-11543-WHW-CLW Document 9 Filed 10/09/18 Page 4 of 4 PageID: 46
 Case 2:18-cv-11543-WHW-CLW Document 8-1 Filed 09/28/18 Page 4 of 4 PagelD: 42



    Charles E. Lipsey
    FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DUNNER, LLP
    Two Freedom Square
    11955 Freedom Drive
    Reston, Virginia 20 190-5675
    Phone: (571) 203-2700
    fax (202) 408-4400

   Attorneys for Plaintffs Eli Lilly and Company
   and ICO$ Corporation




                                               4
